        Case 3:18-cv-03948-JD Document 60 Filed 11/02/18 Page 1 of 2



 1   WALTER F. BROWN (SBN 130248)
     wbrown@orrick.com
 2   JAMES N. KRAMER (SBN 154709)
     jkramer@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 4   405 Howard Street
     San Francisco, CA 94105-2669
 5   Telephone:    (415) 773-5700
     Facsimile:    (415) 773-5759
 6
     STEPHANIE ALBRECHT (SBN 281474)
 7   salbrecht@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 8   777 S. Figueroa Street, Suite 3200
     Los Angeles, CA 90017-5855
 9   Telephone:    (213) 629-2020
     Facsimile:    (213) 612-2499
10
     LAUREN B. SEATON (SBN 294453)
11   lseaton@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
12   2050 Main Street, Suite 1100
     Irvine, CA 92614-8255
13   Telephone:    (949) 567-6700
     Facsimile:    (949) 567-6710
14
     Attorneys for Defendant
15   Mary Mack
16

17                                  UNITED STATES DISTRICT COURT

18                             NORTHERN DISTRICT OF CALIFORNIA

19
20   PURPLE MOUNTAIN TRUST, Individually               Case No. 3:18-cv-03948-JD
     and on Behalf of All Others Similarly Situated,
21                                                     NOTICE OF JOINDER AND JOINDER
                       Plaintiff,                      OF DEFENDANT MARY MACK TO
22                                                     DEFENDANT WELLS FARGO &
            v.                                         COMPANY’S NOTICE OF MOTION
23                                                     AND MOTION TO DISMISS THE
     WELLS FARGO & COMPANY, TIMOTHY                    CONSOLIDATED COMPLAINT FOR
24   J. SLOAN, JOHN R. SHREWSBERRY,                    VIOLATION OF THE FEDERAL
     STEPHEN SANGER, and MARY MACK,                    SECURITIES LAWS
25
                       Defendants.                     Hearing:   February 28, 2019
26                                                     Time:      10:00 a.m.
                                                       Dept:      11
27                                                     Judge:     The Honorable James Donato

28                                                             NOTICE OF JOINDER AND JOINDER OF DEF.
                                                             MARY MACK TO WELLS FARGO’S MOTION TO
                                                                                            DISMISS
                                                                                   3:18-CV-03948-JD
          Case 3:18-cv-03948-JD Document 60 Filed 11/02/18 Page 2 of 2



 1            TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2            PLEASE TAKE NOTICE that Defendant Mary Mack hereby joins in the Notice of

 3   Motion and Motion to Dismiss the Consolidated Complaint for Violation of the Federal Securities

 4   Laws filed by Defendant Wells Fargo & Company on November 2, 2018 (ECF No. 55).

 5

 6

 7   Dated: November 2, 2018                        WALTER F. BROWN (SBN 130248)
                                                    JAMES N. KRAMER
 8                                                  STEPHANIE ALBRECHT
                                                    LAUREN B. SEATON
 9                                                  Orrick, Herrington & Sutcliffe LLP
10

11                                                   By:             /s/ Lauren Seaton
                                                                    LAUREN SEATON
12                                                                 Attorneys for Defendant
                                                                       MARY MACK
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                               NOTICE OF JOINDER AND JOINDER OF DEF.
                                                               MARY MACK TO WELLS FARGO’S MOTION TO
     4163-2718-1592.2                             -2-                                         DISMISS
                                                                                     3:18-CV-03948-JD
